Citation Nr: 0000365	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-00 084	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York


THE ISSUES


1. Entitlement to service connection for the residuals of 
pneumonia.  

2. Entitlement to service connection for a disorder causing 
right abdominal pain.  

3. Entitlement to service connection for bronchitis.  

4. Entitlement to service connection for bleeding scars.  

5. Entitlement to an increased (compensable) rating for a 
scar on the right forearm. 

6. Entitlement to an increased (compensable) rating for a 
scar on the left ankle. 

7. Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 10 percent disabling.


8. Entitlement to an increased rating for atopic dermatitis 
with tinea pedis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel 


INTRODUCTION

The veteran had active service from September 1993 to 
December 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the RO 
which denied service connection for residuals of pneumonia, 
right abdominal pain, bronchitis, and bleeding scars.  The RO 
granted service connection for atopic dermatitis with tinea 
pedis, evaluated as 10 percent disabling; bronchial asthma, 
evaluated as 10 percent disabling; a scar on the right 
forearm, evaluated as noncompensable; and a scar on the left 
ankle, evaluated as noncompensable.  

In his substantive appeal (VA Form 9) dated in November 1998, 
the veteran indicated that he wished to appear at an RO 
hearing before a member of the Board.  The requested hearing 
was scheduled at the RO for September 15, 1999.  The veteran 
failed to appear for this hearing.  

The case is before the Board for appellate consideration at 
this time.  For reasons made evident below, the issues of 
entitlement to an increased rating for bronchial asthma and 
an increased rating for atopic dermatitis with tinea pedis 
will be discussed in the remand portion of this decision.  


FINDINGS OF FACT

1. The veteran's claim for service connection for the 
residuals of pneumonia is not plausible.  

2. The veteran's claim for service connection for a disorder 
causing right abdominal pain is not plausible.  

3. The veteran's claim for service connection for bronchitis 
is not plausible.  

4. The veteran's claim for service connection for bleeding 
scars is not plausible.  

5. The veteran's scar on the right forearm is well healed, 
non tender, and causes no functional impairment.

6. The veteran's scar on the left ankle is well healed, non 
tender, and causes no functional impairment

CONCLUSIONS OF LAW

1. The veteran has not submitted a well grounded claim for 
service connection for residuals of pneumonia.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999)  

2. The veteran has not submitted a well grounded claim for 
service connection for a disorder causing right abdominal 
pain.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1999)  

3. The veteran has not submitted a well grounded claim for 
service connection for bronchitis.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1999)  

4. The veteran has not submitted a well grounded claim for 
service connection for bleeding scars.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1999)  

5. The criteria for a compensable evaluation for a right 
forearm scar have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 4.31, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (1999)  

6. The criteria for a compensable evaluation for a left ankle 
scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 4.31, 4.118, Diagnostic 
Codes 7803, 7804, 7805 (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Basis

On the veteran's May 1993 examination prior to service 
enlistment, evaluation of the veteran's chest revealed slight 
pectus excavatum with no pathology seen.  The veteran's skin 
was evaluated as normal as was his abdomen and viscera.  In 
the physician's summary, it was noted hat the veteran had 
been hospitalized for bronchitis at the age of 18.  Review of 
the service medical records reveals that the veteran was seen 
in February 1994 with a one-month history of progressive 
shortness of breath and dyspnea after exercise.  Evaluation 
of the chest revealed no labored breathing and no use of the 
accessory muscles.  No abnormal breath sounds were heard and 
there were no signs of consolidation and fremitus.  Pulmonary 
function tests revealed no evidence of restrictive or 
obstructive flow patterns.  The lung volumes showed enlarged 
residual volume but were otherwise normal.  The assessment 
was bronchitis.  

In April 1994 the veteran was seen with complaints which 
included a productive cough with greenish phlegm and mild 
nasal congestion.  The assessments included early upper 
respiratory infection.  In late August 1994 the veteran was 
seen with complaints of lower right quadrant pain which 
occurred every couple of months.  On evaluation, the stomach 
was tender to palpation on the right side.  There was no 
history of trauma and no ecchymosis or edema was noted.  The 
assessment was right lower quadrant pain of unknown etiology, 
probable constipation.  When seen three days later in August 
1994, the assessment was right lower quadrant discomfort 
probably secondary to muscle strain after lifting heavy 
boxes.  It was said that there was no evidence of herniation 
present.  When seen later in August 1994 the veteran said 
that the pain was better but still present.  The veteran said 
that there was a constant aching all over the abdomen but a 
stabbing pain developed when the right lower quadrant was 
pushed.  After evaluation the assessment was right lower 
quadrant pain of unknown etiology, but possibly a small 
indirect inguinal hernia.  The examination was said to be 
relatively normal.  After a surgical consultation in mid 
September 1994 the assessment was right lower quadrant pain 
on palpation without hernia noted bilaterally.  When seen in 
late September 1994 the veteran said that the pain had 
greatly decreased. The assessment was abdominal pain of 
muscular etiology.  

In November 1994 the veteran was seen with complaints of cold 
symptoms of one-month duration.  He reported coughing up 
green phlegm and he had breathing difficulties after walking 
a short distance.  Evaluation of the lungs revealed wheezing 
throughout the right lung fields.  An X-ray showed a right 
middle lobe infiltrate.  The assessment was right middle lobe 
pneumonia.  The veteran was provided antibiotics and excused 
from physical training for 10 days.  

The veteran was again seen in late May 1995 with complaints 
of wheezing and dyspnea while running several miles.  
Evaluation revealed diffuse expiratory wheezes without rales.  
The assessment was restrictive airways disease, probably 
exercised induced.  In July 1995 the veteran was seen with 
complaints of being unable to do physical training secondary 
to wheezing and dyspnea.  The provisional diagnosis was 
restrictive airway disease.  On evaluation scattered wheezes 
were reported on forced expiration.  The assessment was mild 
asthma.  The service medical records contain no findings of 
bleeding scars.  In August 1995 the veteran underwent a 
medical board examination.  The final diagnosis was asthma.  
The veteran was discharged from the service due to this 
disability.  

During a May 1996 VA examination the veteran gave a history 
of right lower quadrant abdominal pain, radiating into the 
groin, after lifting a 200-pound object in the military.  
Examination of the abdomen revealed no abnormality.  No 
tenderness was noted and there was no sign of an inguinal 
hernia in either groin.  It was concluded that there was a 
history of muscle strain involving the abdominal wall of the 
right lower quadrant with no residuals and no hernia.  
Evaluation of the veteran's right forearm revealed a scar on 
the ulnar aspect which was about an inch long and 1/4 th of an 
inch wide.  It was described as asymptomatic and there was no 
local tenderness.  Evaluation of the left ankle revealed an 
asymptomatic anterior scar toward the lateral portion which 
measured 1 inch in overall length and 1/4 th of an inch in 
width.  This scar was also not tender and did not cause 
restriction of ankle function.  

On VA general medical examination in June 1996, the veteran 
gave a history of wheezing during physical training while in 
the military.  He also had episodes during hot and humid 
weather in California.  One episode of pneumonia during 
service was reported.  He had had no bronchospasms, wheezing, 
or chronic coughing since his discharge from the service.  He 
also gave a history of pain in the right lower quadrant of 
the abdomen during service but had not had any such symptoms 
since his discharge from service.  The veteran's chest was 
normal to percussion on evaluation.  There were no rales, 
wheezes or rhonchi detected.  No wheezes were reported on 
forced expiration.  Evaluation of the abdomen revealed it to 
be soft with no tenderness, guarding, or rebound tenderness.  
The impressions included history of obstructive airways 
disease in the military precipitated by physical training and 
humidity in California, asymptomatic for the previous 6 
months; and right lower quadrant pain, resolved, probably 
muscular in nature.  

Private clinical records reflect treatment in December 1996 
with complaints of a cough productive of green sputum.  It 
was said that the veteran was around sick people at work.  
Evaluation of the lungs revealed adventitious high-pitched 
sounds in the right middle lobe.  The assessment was 
bronchitis.  

On VA respiratory examination in August 1997 the veteran 
stated that he had exercised induced asthma.  This would 
develop during physical training, usually after running half 
a mile.  At the present time he would get short of breath if 
he hurried quickly or after about 200 yards of running.  He 
had not been treated for bronchospasms over the previous 
year.  Evaluation revealed that the chest was clear to 
percussion and auscultation.  Pulmonary function studies 
revealed possible early obstructive pulmonary impairment with 
a reduced FEF 25-75 and normal FVC and FEV1 that may be 
reversible.  FVC was 5.27, FEV1 was 4.05, and FEF was 25-75 
3.58.  The impression was exercised induced bronchospasms 
with mild debility.  

VA clinical records reveal that the veteran was seen in 
December 1997 with ongoing dermatitis.  The veteran said that 
he had had the rash since summer and that the rash would 
crack and bleed.  It was noted that there was an area on the 
left palm that was nearly healed.  It was also noted that the 
veteran had had no recent wheezing or bronchospasms.  A 
history of exercised induced asthma was noted.  When seen in 
late May 1998, it was noted that the veteran denied any 
problem with asthma if he runs less than 3 miles.  Evaluation 
revealed his chest to be clear and his respiration was easy.  


II.  Service Connection for Residuals of Pneumonia, a 
Disorder Causing Right Abdominal Pain, Bronchitis, and 
Bleeding Scars

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999)  

The threshold question in regard to the veteran's claims for 
service connection for residuals of pneumonia, a disorder 
causing right abdominal pain, bronchitis, and bleeding scars 
is whether the veteran has met his burden of submitting 
evidence of well-grounded (i.e. plausible) claims.  If not, 
the claims must fail and there is no duty to assist the 
veteran in their development.  38 U.S.C.A.§ 5107(a)(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Board finds 
that the veteran has not submitted well-grounded claims for 
service connection for these disabilities.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran must submit evidence, not 
just allegations, in order for a claim to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
When, as in this case, the issue involves a question of 
medical diagnosis or causation, medical evidence is required 
to make the claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Lay statements by the veteran regarding 
questions of medical diagnosis and causation are not 
sufficient to establish a well-grounded claim, as he is not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  In addition, the evidence must 
demonstrate that the veteran currently has a disability.  
Brammer v. Derwinski, 3 Vet. App. 223(1992).

In summation, according to a decision of the Court, a well-
grounded claim for primary service connection requires 
competent medical evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury during service (lay or medical evidence) and a nexus 
between the inservice injury or disease and the current 
disability. (medical evidence), Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

Review of the record fails to reveal that the veteran 
currently has any respiratory disability that is a residual 
of the single episode of pneumonia noted during service.  
While the veteran does receive occasional current treatment 
for respiratory symptomatology, this has been attributed to 
bronchial asthma, for which service connection is already in 
effect.  Since that is the case, the first and third elements 
of a well grounded claim for service connection, as 
determined by the Court in Caluza, have not been met in 
regard to the veteran's claim for service connection for the 
residuals of pneumonia.  Accordingly the veteran's claim for 
service connection for this disability is not well grounded 
and must be denied.  

The veteran's service medical records show treatment for pain 
in the right abdominal area during service which was 
ultimately assessed as muscular in origin.  However, the post 
service clinical records do not document the current 
existence of any disorder causing right abdominal pain.  
Since that is the case, the requirements for a well grounded 
claim of service connection have not been met in regards to 
the veteran's claim for service connection for a disorder 
causing right abdominal pain.  See Caluza, supra and Brammer, 
supra.  Accordingly, this claim must also be denied as not 
well grounded.  

The veteran's service medical records show that the veteran 
was treated for respiratory complaints on one occasion during 
service which were assessed as bronchitis.  Post service 
records also document treatment for bronchitis on one 
occasion in December 1996, about one year after discharge 
from service.  The record contains no competent medical 
evidence relating this episode to the veteran's respiratory 
symptoms during service.  Moreover, no respiratory 
symptomatology attributable to bronchitis was reported on a 
subsequent VA examination in August 1997 and no findings of 
bronchitis were noted on subsequent VA outpatient treatment 
in December 1997 and May 1998.  Since there is no competent 
clinical evidence that shows the current existence of chronic 
bronchitis, the requirements of a well grounded claim for 
service connection for bronchitis have also not been met.  
See Caluza, supra and Brammer, supra.  Accordingly, service 
connection for bronchitis must also be denied.  

A review of the service medical records and the post service 
clinical records reveals no medical evidence that the veteran 
has ever had any bleeding scars.  In December 1997, the 
veteran was noted to complain that his dermatitis would cause 
cracking and bleeding on the skin of his hands and fingers.  
However, service connection is already established for this 
skin disability, diagnosed as atopic dermatitis.  The service 
connected skin disorder also includes tinea pedis.  Since 
there is otherwise no evidence of the existence of any 
bleeding scars, either during service or subsequent to 
service discharge, the veteran's claim for service connection 
for bleeding scars also fails to meet the requirements for a 
well grounded claim under the Court's holdings in Caluza and 
Brammer.  Accordingly the veteran's claim for service 
connection for bleeding scars is also not well grounded and 
must be denied.  

III  Increased Ratings for a Right Forearm Scar and a Left 
Ankle Scar  

Initially, the Board notes that it finds the veteran's claims 
for increased (compensable) ratings for a right forearm scar 
and a left ankle scar to be "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a), in that these claims are 
plausible.  The Board also finds that the VA has fulfilled 
its duty to assist the veteran as required by 38 U.S.C.A. 
§ 5107(a) and no further development by the RO of these 
claims is necessary.  

Disability evaluations are determined by the application of a 
rating schedule which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
The veteran scars on the right forearm and left ankle are 
evaluated under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, and 7805.  Under the criteria of 
Diagnostic Codes 7803 and 7804, a 10 percent evaluation is 
assigned for scars which are superficial, poorly nourished, 
repeatedly ulcerated, or tender and painful on objective 
examination.  Diagnostic Code 7805 provides that a rating for 
scars may also be assigned based on limitation of function of 
the affected part.  Under the provisions of 38 C.F.R. § 4.31, 
where the minimum schedular rating requires residuals and the 
schedule does not provide for a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  

On the veteran's May 1996 VA examination, neither the 
veteran's right forearm scar or his left ankle scar were 
noted to cause any functional impairment to the right forearm 
or left ankle.  Therefore, the provisions of Diagnostic Code 
7805 are not for application.  Moreover, the evidence 
indicates that both the veteran's right forearm scar and his 
left ankle scar are well healed and are not painful or 
tender.  The scars were not otherwise described as poorly 
nourished or ulcerated.  Since that is the case, a 
compensable evaluation for the right forearm scar and a 
compensable evaluation for the left ankle scar are not 
warranted under Diagnostic Codes 7803 and 7804.  Accordingly 
these scars remain noncompensable at present as provided by 
38 C.F.R. § 4.31.  


ORDER

Service connection for residuals of pneumonia is denied.  

Service connection for a disorder causing right abdominal 
pain is denied.  

Service connection for bronchitis is denied.  

Service connection for bleeding scars is denied.  

An increased (compensable) rating for a right forearm scar is 
denied.  

An increased (compensable) rating for a left ankle scar is 
denied


REMAND

The Board notes that the veteran's bronchial asthma is 
evaluated under the provisions of 38 C.F.R. § 4.97, 
Diagnostic Code 6602.  The rating schedule for determining 
the disability evaluations for asthma were revised, effective 
October 7, 1996, subsequent to the veteran's filing his claim 
for an increased rating for this disability.  The Court has 
held that, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v Derwinski, 1 
Vet. App. 308 (1991).  

This appeal arises from a rating decision of July 1996 that 
granted service connection and a 10 percent rating for 
bronchial asthma.  That rating was, of course, based on the 
criteria of Diagnostic Code 6602 in effect prior to October 
7, 1996.  In August 1997, the veteran was afforded a VA 
respiratory examination.  In a rating decision of June 1999 
the RO confirmed and continued the 10 percent rating for the 
veteran's bronchial asthma under the criteria of Diagnostic 
Code 6602 that became effective on October 7, 1996.  

The criteria of Diagnostic Code 6602 which became effective 
on and subsequent to October 7, 1996, relies almost 
exclusively on pulmonary function tests.  While pulmonary 
function studies were performed in connection with the August 
1997 VA respiratory examination, the results of these studies 
described in the examination report are not sufficiently 
comprehensive and are not sufficiently explained for purposes 
of assigning a rating under the revised criteria of 
Diagnostic Code 6602.  Therefore, a current VA respiratory 
examination, to include additional pulmonary function studies 
must be conducted prior to further appellate consideration of 
the issue of an increased rating for bronchial asthma.  

The Board notes that the veteran has been assigned a 10 
percent rating for service connected atopic dermatitis with 
tinea pedis under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  

The veteran last received a VA dermatology examination in 
July 1998.  At that time, the findings included small fluid 
filled papules on the lateral aspect of the right middle 
finger between the first and second joint.  The surrounding 
tissue was pink and some areas were crusted.  Healed areas 
were noted on the palms of the hands and the insteps of both 
feet.  The areas were discolored medium brown, and some skin 
exfoliation was noted.  The veteran stated that at different 
times the dermatitis appeared all over his body.  There was 
no other evidence of skin discoloration, exfoliation, 
ulceration, or crusting.  The findings on this examination do 
not reveal extensive lesions or marked disfigurement, each of 
which is a basis for the assignment of a 30 percent rating 
for a skin disorder.  However, the examiner failed to comment 
as to whether the service connected skin disorder produces 
constant exudation or itching, a separate basis for a 30 
percent rating.  Since that is the case, the Board believes 
that a further VA dermatological examination should be 
conducted prior to further appellate review.  

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:  

1. The RO should afford the veteran a VA 
respiratory examination to determine 
the current degree of severity of his 
bronchial asthma.  All pertinent 
clinical findings should be reported 
in detail.  The claims folder, 
including a copy of this remand, 
should be made available to the 
examiner for review prior to examining 
the veteran.  The examiner should 
state that he has reviewed the claims 
folder in his examination report.  All 
necessary special studies, to include 
pulmonary function testing, must be 
performed and all pertinent clinical 
findings and pulmonary test findings 
reported in detail.  This means that 
the pulmonary function testing must be 
interpreted precisely in the terms 
called for under the current 
provisions of Diagnostic Code 6602.  
As regards the old rating criteria 
(prior to October 7, 1996) the 
examiner must describe the frequency 
of asthma attacks, the extent of 
dyspnea on exertion and whether the 
asthma is mild, moderate, severe or 
pronounced in degree.  

2. The RO should schedule the veteran for 
a VA dermatological examination to 
determine the current extent of the 
veteran's service-connected skin 
disorder.  All pertinent clinical 
findings should be reported in detail.  
The claims folder should be made 
available to the examiner for review 
prior to examining the veteran.  The 
examiner should state that he has 
reviewed the claims folder in his 
examination report.  After the 
examination, the examiner should 
specifically comment as to whether the 
veteran's service-connected skin 
disorder results in constant exudation 
or constant itching, or extensive 
lesions or marked disfigurement.  This 
is requested to specifically address 
the presence or absence of pathology 
required for the 30 percent rating 
under Diagnostic Code 7806.  The 
examiner should also specially be 
requested to comment on whether the 
service-connected skin disorder 
involves ulceration or extensive 
exfoliation or crusting, and systemic 
or nervous manifestations, or produces 
exceptional repugnance.  This is 
requested to specifically address the 
presence or absence of pathology 
required for the 50 percent rating 
under Diagnostic Code 7806.  

3. Then, the RO should review the 
veteran's claims for increased ratings 
for his asthma and skin disorder.  If 
the benefits sought are not granted, 
the veteran and his representative 
should be provided a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.  
The case should then be returned to 
this Board for its further appellate 
consideration, if otherwise 
appropriate.  

No action is required of the veteran until he is so informed.  
The purpose of this remand is to obtain additional clarifying 
clinical evidence.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 


